Continuation of 3. Amended claim 1 recites features are disclosed by the primary reference Vincent.
Claim 1: Vincent discloses
a lower semiconductor die (24, FIG. 12) including a bottom surface, a top surface opposite to the bottom surface of the lower semiconductor die, and a first bond pad (30) on the bottom surface of the lower semiconductor die; 
a lower encapsulant (bottom part of 38) contacting and surrounding the lower semiconductor die, wherein the lower encapsulant includes a bottom surface adjacent the bottom surface of the lower semiconductor die (FIG. 12); 
a lower redistribution structure (54) on the bottom surface of the lower semiconductor die and on the bottom surface of the lower encapsulant; 
an upper semiconductor die (114) including a top surface, a bottom surface opposite to the top surface of the upper semiconductor die, and a second bond pad (30) on the top surface of the upper semiconductor die; 
an upper encapsulant (top part of 38 and 118) over a top surface of the lower encapsulant, the upper encapsulant contacting 
an upper redistribution structure (70) on the top surface of the upper semiconductor die and on the top surface of the upper encapsulant; 
and a conductive via (44) extending through the lower encapsulant and the upper encapsulant and connecting the lower redistribution structure to the upper redistribution structure, wherein the conductive via comprises a single conductive structure that passes through at least a portion of the lower encapsulant and through at least a portion of the upper encapsulant; 
and an adhesion layer (34) that adheres the upper semiconductor die to the lower semiconductor die, 
wherein the adhesion layer contacts at least one of the bottom surface of the upper semiconductor die and the top surface of the lower semiconductor die (FIG. 12).

The applicant argues on page 11 that “Each of claims 1, 7, and 9-11 recites ‘an upper encapsulant over a top surface of the lower encapsulant.’ 
The applicant has not explained what manner of structural limitation the “top surface” implies. As the claims include the upper and lower encapsulants in contact, what “structure” is the top surface? For example, if an encapsulant is formed on the bottom part, and then after a break, a top encapsulant is formed above it, is there a top surface? Does this make any structural or functional difference? It is not clear what structure is required. It seems to the applicant is relying on a series of steps used to form the device, rather than on a clearly defined structural difference. The examiner interprets the claimed “top surface” to include any arbitrary division line of the encapsulant into upper and lower parts.
Furthermore, the boundary between the lower portion of 38 and dielectric layers 126 can read on the claimed top surface.
Alternatively, the rejection of claim 1 over Vincent in view of Yeh would obviate this argument against the rejection as applied.
The applicant makes the same argument with respect to claim 22, regarding the top surface, and Vincent would read on claim 22 in the same way as explained with respect to claim 1 above, and would have the same issues with the claimed top surface as noted above. Alternatively, the rejection of claim 1 over Vincent in view of Yeh would obviate this argument against the rejection as applied.
With regard to claim 13, the applicant argues that encapsulant does not contact the dies. The examiner would note that the encapsulant 38 contacts the insulating layer 50, which can be included in the claimed die, just as in the present invention (see insulation layer 141) that surrounds the contacts on the die. The encapsulant 38 contacts the insulating layer 50. Alternatively, under the interpretation laid out above with respect to claim 1, where the upper encapsulant includes encapsulant 118, then the upper encapsulant also contacts the sides of the die. 
With regard to claim 25, the lower and upper dies in Vincent can be considered in direct contact in that the insulating layers (126 and 34) on the dielectric layer are part of the dielectric layer, just as in the present invention (see insulation layer 141) are part of the die.
On pages 14 and 15 the applicant argues that similarly to claims 1, etc. regarding the top of the lower encapsulant and the bottom of the lower 
Alternatively, the rejection of claim 1 over Vincent in view of Yeh would obviate this argument against the rejection as applied.
The examiner spent more time on this application than allowed under the AFCP, and did not have time to consider the applicant’s arguments against the 103 rejection of claim 1 over Vincent in view of Yeh.

As a full examination of the art has not been done, the claim amendments are not entered. The amended claims would also not be ripe for a potential appeal.

/PETER BRADFORD/Primary Examiner, Art Unit 2897